Citation Nr: 0717192	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from December 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In April 2007, the veteran withdrew 
the appeal of the above stated issues.  He also wrote that he 
was filing a claim for increased evaluations for his service 
connected PTSD and right middle finger fracture residuals.  
He asked for a current VA examination for each disability.  
These issues are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  In April 2007, the veteran affirmatively withdrew his 
appeal for service connection for hearing loss and low back 
disabilities.

2.  There remains no justiciable case or controversy for 
active consideration by the Board in connection with this 
appeal.  



CONCLUSION OF LAW

The appeal is dismissed because there is no justiciable case 
or controversy properly before the Board for appellate 
review.  38 U.S.C.A. §§  7102, 7104, 7105, 7107 (West 2002); 
38 C.F.R. §§  19.4, 20.101, 20.204 (2005).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a notice of disagreement or substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).

In a VA Form 21-418, dated in April 2007, the veteran 
indicated that he wished to withdraw the issues pending 
appeal.  Based upon the foregoing, the Board finds that the 
veteran has elected to withdraw his appeal pursuant to 38 
U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made 
a specific request in writing to withdraw such appeal.  

Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  

For the reasons stated above, and in view of the absence of 
any justiciable question, the appeal must therefore be 
dismissed.



ORDER

The appeal is dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


